 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    CURT MCLELLAN,                                        Case No. 2:16-cv-03038-JCM-CWH
12                        Petitioner,                       ORDER
13            v.
14    RENEE BAKER, et al.,
15                        Respondents.
16

17           On August 23, 2018, the court granted in part respondents’ motion to dismiss (ECF No.

18   7), holding that petitioner had not exhausted his state-court remedies for ground E. ECF No. 15.

19   The court instructed petitioner to file a motion to dismiss the entire petition without prejudice, a

20   motion to dismiss ground E, or a motion for other relief. Id. If petitioner did not file anything

21   within thirty (30) days, then the court would dismiss the action as a mixed petition. Id. Petitioner

22   has not filed anything within the allotted time. The court will dismiss the action.

23           The dismissal is without prejudice, but the court makes no statement about the timeliness

24   of any subsequently commenced action.

25           Reasonable jurists would not find the court’s conclusion to be debatable or wrong, and the

26   court will not issue a certificate of appealability.

27   ///

28   ///
                                                            1
 1          IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice for

 2   petitioner’s failure to exhaust his available state-court remedies. The clerk of the court shall enter

 3   judgment accordingly and close this action.

 4          IT FURTHER IS ORDERED that a certificate of appealability will not issue.

 5          DATED: November 14, 2018.
 6                                                                 ______________________________
                                                                   JAMES C. MAHAN
 7                                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
